Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment & Remarks filed on 01/31/2022 regarding patent application 16/915,549 filed on 06/29/2020.  Claims 1 – 23 were originally filed in the application. No claim has been cancelled and/or added in the current Amendment filed.  Claims 1 – 23 remain pending in the application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended, based on the Amendment filed on 01/31/2022, to correct the following informalities: 
Claim 16, line 1, change “(Currently Amended)” to ––(Original)––.
Claim 18, line 1, change “(Original)” to ––(Currently Amended)––.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.


 /SUN J LIN/ Primary Patent Examiner, Art Unit 2851